Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Katsumata et al. (US 20190028744 A1).
Regarding claim 1, Katsumata et al. discloses an image processing apparatus comprising: 
a file acquisition unit that acquires a file (file generation apparatus 11 uploads the MPD file to the Web server 12, para. 0079 having an acquisition unit 81, para. 0103) having a 
a file processor that selects a plurality of the streams to be used for reproduction of the 3D object content on a basis of the group information (MPD processing unit 102 selects candidates for a reproduction pattern from among the patterns to be used for reproduction. The MPD processing unit 102 creates a list of acquisition candidates for a depth occlusion image on the basis of the network bandwidth of the Internet 13 and the bit rate of the image supplied from the measurement unit 108, para. 0192).
Regarding claim 2, Katsumata et al. discloses the image processing apparatus according to claim 1, wherein information indicating a displayable region of the 3D object content is stored in the management region (in the reproduction patterns 1 to 7, a depth file group of the depth image relating to the occlusion file (occlusion file) upon displaying is the depth file (depth1 file) group or the depth file (depth2 file) group. Accordingly, in the representation element corresponding to the occlusion file (occlusion file) group, vd1 that is Representation id of the depth file (depth1 file) group and vd2 that is Representation id of the depth file (depth2 file) group are described as associationID, para. 0152).
Regarding claim 3, Katsumata et al. discloses the image processing apparatus according to claim 1, wherein one image acquired by locating a plurality of the streams side by side is stored in the track para. 0377, figure 27).

Regarding claim 5, Katsumata et al. discloses the image processing apparatus according to claim 3, wherein the management region includes information indicating a type of the stream (In the example of FIG. 36, the type of a group to which two subsamples disposed on the track (quality1 track) belong is sgss, and grouping_type corresponding to each level of the leva box is sgss for both of them).
Regarding claim 6, Katsumata et al. discloses the image processing apparatus according to claim 5, wherein the type of the stream is a texture (encoded streams of the texture images, depth images, para. 0105), a mesh, a depth, a depth including a silhouette, or a silhouette.
Regarding claim 7, Katsumata et al. discloses the image processing apparatus according to claim 3, wherein the streams having viewpoint positions closest to each other are adjacently located on the image (texture image 62 from a viewpoint different from that of the texture image 61 can be generated by using the texture image 61, depth image of the texture image 61, and texture image of the occlusion region 43. Further, a depth image of the texture image 62 can be generated from the texture image 62 and the depth image of the texture image 61. Therefore, a 3D image from a viewpoint different from that of the texture image 61 can be generated from the texture image 62 and the depth image of the texture image 62, para. 0093).
Regarding claim 8, Katsumata et al. discloses the image processing apparatus according to claim 3, wherein the streams having resolutions different from each other are metadata of the texture image of 8 Mbps and metadata of the texture image of 4 Mbps are disposed in tracks different from each other, para. 0117).
Regarding claim 10, Katsumata et al. discloses the image processing apparatus according to claim 1, wherein the management region includes quality information indicating a relative quality of the stream among a plurality of the streams for reproduction of the same 3D object content (metadata including quality information of encoded streams of depth images of 2 Mbps and 1 Mbps, para. 0103).
Claim 11, a file generation apparatus claim, is rejected for the same reason as claim 1.
Claim 12, a file generation apparatus claim, is rejected for the same reason as claim 2.
Claim 13, a file generation apparatus claim, is rejected for the same reason as claim 3.
Claim 14, a file generation apparatus claim, is rejected for the same reason as claim 4.
Claim 15, a file generation apparatus claim, is rejected for the same reason as claim 5.
Claim 16, a file generation apparatus claim, is rejected for the same reason as claim 6.
Claim 17, a file generation apparatus claim, is rejected for the same reason as claim 7.
Claim 18, a file generation apparatus claim, is rejected for the same reason as claim 8.
Claim 20, a file generation apparatus claim, is rejected for the same reason as claim 10.

Allowable Subject Matter
Claim s 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677